DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15 was filed after the mailing date of the Notice of Allowance on May, 14, 2021 and before the Issue was paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
The Information Disclosure Statement filed on June 15, 2021 listed the corresponding U.S. Patent information for foreign references AR and AS under the country information in the Foreign Patents Documents section of the IDS.  The examiner amended Applicant’s IDS to include the US patent numbers in the section U.S. Patent Documents.
EXAMINER'S AMENDMENT
Correction to the examiner’s amendment in the Notice of Allowance mailed May 14, 2021 because of the Examiner’s typographical error.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin L. Hartman on May 6, 2021.


In the claims:
Claim 1, delete the current version and replace it with the following:
Claim 1. (Currently Amended) A separation method, for continuously separating a light liquid and a heavy liquid having a specific gravity larger than that of the light liquid from a mixed liquid containing the light li quid, the heavy liquid, and an emulsion liquid of the light liquid and the heavy liquid by continuously introducing the mixed liquid in to a separation tank,
wherein the separation tank comprises: 
a tank body;
a chamber A into which the mixed liquid is introduced and in which an interface between the light liquid and the heavy liquid is formed, a chamber B separated from the chamber A by an overflow part, and a chamber C separated from chamber A by an erected wall erected from a bottom surface of the tank, body, wherein an upper end of the erected wall partitioning the chamber A and the chamber C is positioned higher than the overflow part;
a liquid transfer pipe having one end opened at a bottom part of chamber A and having the other end opened in the chamber C; and
an extraction part for an emulsion liquid configured to extract the emulsion liquid from a middle of the chamber A, the middle of the chamber A being defined in a vertical direction,
wherein when a height from a bottom part of the tank body to the overflow part is defined as h1,
2,
a height from the bottom part of the tank body to the interface in the chamber A is defined as h1•α, and
a ratio PH/PL of specific gravity PH of the heavy liquid to specific gravity PL of the light Liquid is defined as X,
a relationship of α = (h2 x X – h1)/h1(X – 1) is established, where α is in a range of 0.2- 0.7,
wherein the separation tank includes a detection part configured to confirm presence or absence of the emulsion liquid by detecting the height from the bottom part of the tank body to the interface in the chamber A.
	wherein the separation tank includes outflow parts configured to allow liquids to flow out from the chamber B and the chamber C respectively so as to keep liquid levels in the chambers within a predetermined range, and
	wherein the mixed liquid contains the light liquid, the heavy liquid having the specific gravity larger than that of the light liquid, and an emulsion liquid of the light liquid and the heavy liquid, which are extracted from a vicinity of an interface in an extraction column,
the separation method further comprising the steps of:
	introducing the mixed liquid into the chamber A, which forms the interface between the light liquid and the heavy liquid, overflowing the light liquid into the chamber B by the overflow part, and flowing the heavy liquid from the bottom part of the chamber A into the chamber C via the liquid transfer pipe,

extracting the emulsion liquid from the middle of chamber A by the extraction part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622